ON CERTIORARI.Parol evidence inadmissible to contradict written.This was an action brought by the plaintiff in this court, against the defendant, on a written promise. This written promise contained on one side of a paper an account against the defendant, of various items, in all $83 06; and on the other, a written promise, for [*] value received, signed by the defendant, to pay the amount of the within statement or bill, except nine dollars. On the trial the justice admitted witnesses against the objection of the plaintiff, to prove, as he says in his docket, the sum due if any; and the defendant recovered. It was objected by the plaintiff’s counsel, that by this proceeding the justice suffered parol testimony to be given, to contradict the written agreement of the de-fendant; and on this ground the courtReversed the judgment.